Citation Nr: 9922298	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis and due to an undiagnosed illness.

2.  Entitlement to service connection for insomnia and 
fatigue due to an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
disorder due to an undiagnosed illness.

4.  Entitlement to service connection for bloody stools due 
to an undiagnosed illness.

5.  Entitlement to service connection for blurred vision due 
to an undiagnosed illness.

6.  Entitlement to service connection for flu-like symptoms 
due to an undiagnosed illness.

7.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

8.  Entitlement to service connection for dizziness due to an 
undiagnosed illness.

9.  Entitlement to service connection for impotence due to an 
undiagnosed illness.

10.  Entitlement to service connection for shortness of 
breath due to an undiagnosed illness.

11.  Entitlement to service connection for memory loss and 
decreased concentration due to an undiagnosed illness.

12.  Entitlement to service connection for nervousness due to 
an undiagnosed illness.

13.  Entitlement to service connection for a skin disorder 
due to an undiagnosed illness.

14.  Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

15.  Entitlement to service connection for hair loss due to 
an undiagnosed illness.

16.  Entitlement to service connection for a disability 
claimed as poor circulation (tingling in the legs) due to an 
undiagnosed illness.

17.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

18.  Entitlement to service connection for muscle soreness 
due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran served on active duty from July 1971 to July 
1973.  He was ordered to active duty from September 1990 to 
June 1991 in support of operation Desert Shield/Desert Storm, 
and served in Southwest Asia from November 1990 to May 1991.  

A hearing was held before the undersigned member of the Board 
in Washington D.C., in August 1998.  The veteran then 
reported that he received treatment at a VA facility in 
Jackson, Mississippi, shortly after being discharged from 
active duty in 1991.  The regional office (RO) requested 
records from this facility in April 1995; however, the 
request was limited to records subsequent to January 1994 
because at that time the veteran had not yet reported this 
treatment.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that where evidence in 
support of the veteran's claim may be in his service record 
or other governmental records, the VA has the duty to obtain 
such records in order to develop fully the facts relevant to 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  

Moreover, the veteran also testified that he received post 
service treatment from private physicians between 1991 and 
1994, and that he underwent employment-related medical 
examinations.  These medical records are not associated with 
the claims file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran for the 
names, addresses, and approximate dates 
of treatment or examination by all VA and 
non-VA health care providers for his 
claimed disabilities.  When this 
information and any necessary 
authorizations have been received, the RO 
should request copies of all pertinent 
medical records that have not been 
previously obtained.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should request records of 
treatment of the veteran between 1991 and 
1994 from the VA hospital in Jackson, 
Mississippi.  All records obtained should 
be associated with the claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and perform any additional 
development that is needed.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant need take no action unless otherwise notified.  
He may present additional evidence or argument while the case 
is in remand status at the RO.  Cf. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

